—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered March 7, 1997, convicting defendant, after a jury trial, of manslaughter in the second degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
*20The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and evaluation of expert testimony.
The brief substitution of Judges that occurred during jury deliberations does not require reversal. We conclude that People v Thompson (90 NY2d 615) imposes normal preservation requirements upon a challenge to the substitution of Trial Judges, and that a fair reading of the record reveals that defendant made no objection to the brief substitution of Justice Wittner for Justice Wetzel. We decline to review defendant’s unpreserved claim in the interest of justice. Were we to review this claim, we would find that, in the instant case, the brief substitution, limited to the performance of ministerial acts, during the temporary unavailability of the Trial Justice due to an emergency, was appropriate. Defendant was not prejudiced by any of the ministerial acts performed by the substitute Justice. We have considered and rejected defendant’s remaining arguments on this issue.
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Tom, Lerner, Rubin and Friedman, JJ.